Title: To James Madison from William Macon, 14 June 1809
From: Macon, William
To: Madison, James


Dear Sir
Hanover, June 14. 1809.
Your Sister Macon had not an Opportunity of seeing me ’till I had disposed of part of my bacon hams. The 47. that ware left, was Carefully packed in two Casks and sent to Mr. Hatcher in Richmond from whome I Recd. paymt. They are generally large and all of the best quality. I wish they may git to hand in good order.
If this bacon should please, and you should Choose to be supplyed from me next year it is probable that I may furnish you with 8 or 10 doz. hams. There is an Insect Called a Skipper that is very troublesome, and most apt to git in good soft bacon. My Method is to keep it hung up in a dry Vessel, and once a fortnight during the hott season to have it examined, by this means I never loose any. I am wth. much Esteem Dr Sir yr. Mt. H. Servt
W Macon
